 20-01198-jlg        Doc 15      Filed 08/06/20 Entered 08/06/20 16:22:18              Main Document
                                               Pg 1 of 3



Brett D. Fallon (admitted pro hac vice)
MORRIS JAMES LLP
500 Delaware Avenue, Suite 1500
P.O. Box 2306
Wilmington, DE 19899-2306
Telephone: (302) 888-6888
Facsimile: (302) 571-1750

Attorneys for Defendant Meredith Corporation

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In re:
                                                                  Chapter 7
NATIONAL EVENTS HOLDINGS, LLC, et al.,                            Case No. 17-11556 (JLG)
                                                                  (Jointly Administered)
                                   Debtors.

In re:

CONSOLIDATED PROCEEDINGS ON CERTAIN                               Master Docket
COMMON ISSUES OF LAW AND FACT.                                    Adv. Pro. No. 20-01198 (JLG)

---------------------------------------------------------------

KENNETH P. SILVERMAN, ESQ., THE
CHAPTER 7 TRUSTEE OF THE JOINTLY
ADMINISTERED ESTATES OF NATIONAL
EVENTS HOLDINGS, LLC., et al.,

                                   Plaintiff,

         -against-

DEFENDANTS IN THE ADVERSARY
PROCEEDINGS LISTED ON EXHIBIT A,

                                   Defendants.


                 NOTICE OF APPEARANCE AND REQUEST FOR SERVICE
                           OF NOTICES AND DOCUMENTS




11892135/1
 20-01198-jlg    Doc 15     Filed 08/06/20 Entered 08/06/20 16:22:18             Main Document
                                          Pg 2 of 3



         PLEASE TAKE NOTICE that Meredith Corporation (the “Company”), hereby appears

in the above-captioned case by and through the Company’s counsel, Morris James LLP, and such

counsel hereby enters its appearance pursuant to 11 U.S.C. § 1109(b) and Fed. R. Bankr. P.

9010(b), and such counsel hereby requests, pursuant to Fed. R. Bankr. P. 2002, 3017 and 9007,

Local Bankruptcy Rule 9074-1, and 11 U.S.C. §§ 342 and 1109(b), that copies of all notices and

pleadings given or filed in this case be given and served upon them at the following addresses,

and facsimile and telephone numbers:

                       Brett D. Fallon, Esq.
                       MORRIS JAMES LLP
                       500 Delaware Avenue, Suite 1500
                       P.O. Box 2306
                       Wilmington, DE 19899-2306
                       Telephone: (302) 888-6888
                       Facsimile: (302) 571-1750
                       E-mail: bfallon@morrisjames.com

         PLEASE TAKE FURTHER NOTICE THAT, pursuant to 11 U.S.C. § 1109(b), the

foregoing demand includes not only the notices and papers referred to in the Rules specified

above, but also includes, without limitation, any notice, application, complaint, demand, motion,

petition, pleading or request, whether formal or informal, written or oral, and whether

transmitted or conveyed by mail, hand delivery, e-mail, telephone, telecopy or otherwise filed or

made with regard to the above-referenced case and proceedings herein.

         PLEASE TAKE FURTHER NOTICE THAT neither this Notice of Appearance, nor

any former or later appearance, pleading, claim or suit shall constitute a consent to jurisdiction,

nor shall it waive (1) the Company’s right to have final orders in non-core and core matters in

which the Bankruptcy Court does not have final adjudicatory authority entered only after de novo

review by a District Court Judge, (2) the Company’s right to trial by jury in any proceeding so

triable in this case or any case, controversy, or proceeding related to this case, (3) the Company’s



11892135/1
 20-01198-jlg    Doc 15     Filed 08/06/20 Entered 08/06/20 16:22:18            Main Document
                                          Pg 3 of 3



right to have the District Court withdraw the reference in any matter subject to mandatory or

discretionary withdrawal, or (4) any other rights, claims, actions, defenses, including defenses to

jurisdiction, setoffs, or recoupments to which the Company may be entitled under agreements, in

law or in equity, all of which rights, claims, actions, defenses, setoffs, and recoupments the

Company expressly reserve.

Dated: August 6, 2020                        MORRIS JAMES LLP


                                             /s/ Brett D. Fallon
                                             Brett D. Fallon (DE Bar No. 2480)
                                             500 Delaware Avenue, Suite 1500
                                             P.O. Box 2306
                                             Wilmington, DE 19899-2306
                                             Telephone: (302) 888-6888
                                             Facsimile: (302) 571-1750
                                             E-mail: bfallon@morrisjames.com

                                             Attorneys for Meredith Corporation




11892135/1
